SIMPSON, Justice.
Submitted on motion and merit.
The appellee’s motion to dismiss the appeal is meritorious, so the case will not be considered on it’s merit.
The appeal was taken July 19, 1955, and the transcript was not filed in this court until December 6, 1955, no extension of time for filing the same having been granted. Under Supreme Court Rules, Rule 37, Code 1940, Tit. 7 Appendix, the transcript should have been filed with the Clerk of this court within sixty days of the taking of the appeal.
The appellant also has failed to assign errors as required by Supreme Court Rule No. 1.
Both points are well taken in the motion to dismiss, and the motion must be granted.
Appeal dismissed.
LIVINGSTON, C. J., and GOODWYN and SPANN, JJ., concur.